Exhibit 10.5

PERFORMANCE UNIT AWARD AGREEMENT

Issued Pursuant to the

2009 Incentive Plan

of Barnes & Noble, Inc.

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), effective as of the
grant date (the “Grant Date”) set forth in the attached Performance Unit Award
Certificate (the “Certificate”), represents the grant of such number of
Performance Units set forth in the Certificate by Barnes & Noble, Inc. (the
“Company”), to the person named in the Certificate (the “Participant”), subject
to the terms and conditions set forth below and the provisions of the Barnes &
Noble, Inc. 2009 Incentive Plan adopted by the Company’s Board of Directors on
April 14, 2009 and approved by the Company’s stockholders on June 2, 2009 (the
“Plan”).

All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

1. Valuation of Performance Units. Each Performance Unit shall represent the
right to receive an amount in cash based upon the attainment of certain
financial goals (“Performance Criteria”) during a specified period of time (the
“Performance Period”) under a specified payment formula (the “Payment Formula”),
each of which shall be specified in the Certificate. Following the end of the
Performance Period, the Committee shall certify the level of attainment of the
Performance Criteria and the amount payable under the Payment Formula as a
result thereof, provided that the Committee shall have discretion to reduce (but
not increase) the amount otherwise payable under the Performance Units (the
amount so payable (after the application of such discretion, if any), the
“Payment Value”).

2. Payment. (a) General. As soon as administratively practicable following the
end of the Performance Period, the Company shall pay to the Participant an
amount in cash equal to the Payment Value (such payment date, the “Payment
Date”); provided, however, subject to Section 2(b), if the Participant’s
employment terminates before the Payment Date, all Performance Units granted
hereunder shall be forfeited. In order to receive payment for the Performance
Units, the Participant must be continuously employed by the Company or any of
its Affiliates from the Grant Date through the Payment Date.

(b) Change in Control. Notwithstanding anything in Section 2(a) to the contrary,
in the event of the occurrence of a Change in Control (as defined below), each
Performance Unit granted hereunder shall become immediately payable in an amount
equal to the Initial Grant Value (as specified in the Certificate). For purposes
of this Agreement, “Change in Control” shall mean: (i) a change in the ownership
of the Company as defined in Treasury Regulations 1.409A-2(i)(5)(v); (ii) a
change in the effective control of the Company as defined in Treasury
Regulations 1.409A-2(i)(5)(vi); or (iii) a change in the ownership of a
substantial portion of the Company’s assets as defined in Treasury Regulations
1.409A-2(i)(5)(vii). The determination as to the occurrence of a Change in
Control shall be based on objective facts and in accordance with the
requirements of Section 409A of the Internal Revenue Code of 1986 and the
regulations promulgated thereunder (“Section 409A”).



--------------------------------------------------------------------------------

3. Nontransferability. The Performance Units granted hereunder may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated. No
assignment or transfer of any Performance Units in violation of this Section 3,
whether voluntary or involuntary, by operation of law or otherwise, except as
required by applicable law, shall vest in the assignee or transferee any
interest whatsoever.

4. Withholding Taxes. The Company shall have the right to withhold from wages or
other amounts otherwise payable to the Participant, or otherwise require the
Participant to pay, any federal, state, local or foreign income taxes,
withholding taxes or employment taxes required to be withheld by law or
regulations (“Withholding Taxes”) arising as a result of the grant of
Performance Units, the payment of the Payment Value, or any other taxable event
occurring pursuant to the Plan, this Agreement or the Certificate. In
satisfaction of the requirement to pay Withholding Taxes, the Company, in its
discretion, may elect to satisfy the obligation for Withholding Taxes by
retaining a portion of the Payment Value equal to the amount of any Withholding
Taxes due on the Payment Date.

5. Recoupment. Subject to the clawback provisions of the Sarbanes-Oxley Act of
2002, the Committee may, in its discretion, direct that the Company recoup, and
upon demand by the Company, the Participant agrees to return to the Company, all
or a portion of any amount paid to the Participant hereunder computed using
financial information or Performance Criteria later found to be materially
inaccurate as a result of fraud or other misconduct by the Participant. The
amount to be recouped shall be determined by the Committee in its discretion but
shall not exceed the Payment Value. If after a demand for recoupment under this
Section 5, the Participant fails to return any amount paid by the Company, the
Participant acknowledges that the Company has the right to effect the recovery
of the amount paid and the amount of its court costs, attorneys’ fees and other
costs and expenses incurred in connection with enforcing this Agreement.

6. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant. Any inconsistency between the Agreement or the Certificate (on
the one hand) and the Plan (on the other hand) shall be resolved in favor of the
Plan.

7. Exclusion from Pension Computations. By acceptance of the Performance Units
granted hereunder, the Participant hereby agrees that any income or gain
realized upon the receipt or disposition of the Performance Units is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages”, “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus or deferred compensation plan of the Company or any of its
Affiliates.

8. Miscellaneous.

(a) Annual Bonus. With respect to Participants who are party to employment
agreements that provide for annual bonus compensation, the Payment Value shall
constitute annual bonus compensation.



--------------------------------------------------------------------------------

(b) No Right to Employment. Neither this Agreement nor the Certificate shall
confer upon the Participant any right to continuation of employment by the
Company, nor shall this Agreement or the Certificate interfere in any way with
the Company’s right to terminate the Participant’s employment at any time.

(c) Successors. All obligations of the Company under the Plan, this Agreement
and the Certificate, with respect to the Performance Units granted hereunder,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company.

(d) Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(e) Consent to Board or Committee Action. By accepting this grant of Performance
Units, the Participant and each person claiming under or through the Participant
shall be conclusively deemed to have indicated their acceptance and ratification
of, and consent to, any action taken under the Plan by the Company, the Board or
the Committee.

(f) Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of
Performance Units. In addition, the Committee may at any time or from time to
time amend the terms and conditions of this grant of Performance Units in
accordance with the Plan.

(g) Governmental Approvals. This Agreement and the Certificate shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

(h) Governing Law. To the extent not preempted by federal law, this Agreement
and the Certificate shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

(i) Compliance with Section 409A. The payment of the Payment Value under this
Agreement is intended to comply with Section 409A, and this Agreement shall be
interpreted, operated and administered consistent with this intent.
Notwithstanding the preceding, the Company makes no representations concerning
the tax consequences of this Agreement under Section 409A or any other federal,
state, local, foreign or other taxes. Tax consequences will depend, in part,
upon the application of the relevant tax law to the relevant facts and
circumstances. The Participant should consult a competent and independent tax
advisor regarding the tax consequences of this Agreement.

(j) Waiver of Trial by Jury. The Participant, every person claiming under or
through the Participant, and the Company hereby waives to the fullest extent
permitted by applicable law any right to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
the Plan, this Agreement or the Certificate.



--------------------------------------------------------------------------------

(k) Conflicts. The order of precedence as between the Plan, this Agreement or
the Certificate, and any written employment agreement between Participant and
the Company shall be as follows: If there is any inconsistency between (a) the
terms of this Agreement or the Certificate (on the one hand) and the terms of
the Plan (on the other hand); or (b) any such written employment agreement (on
the one hand) and the terms of the Plan (on the other hand), the Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement,
the Certificate or the written employment agreement (as the case may be). If
there is any inconsistency between the terms of this Agreement or the
Certificate (on the one hand) and the terms of Participant’s written employment
agreement, if any (on the other hand), the terms of this Agreement or the
Certificate (as the case may be) shall completely supersede and replace the
conflicting terms of the written employment agreement unless such written
employment agreement was approved by the Committee, in which event such written
employment agreement shall completely supersede and replace the conflicting
terms of this Agreement or the Certificate (as the case may be).

(l) Exculpation. The Performance Units granted hereunder and all documents,
agreements, understandings and arrangements relating hereto have been issued on
behalf of the Company by officers acting on its behalf and not by any person
individually. None of the officers, Directors or stockholders of the Company nor
the Directors, officers or stockholders of any Affiliate of the Company shall
have any personal liability hereunder or thereunder. The Participant shall look
solely to the assets of the Company for satisfaction of any liability of the
Company in respect of the Performance Units granted hereunder and all documents,
agreements, understanding and arrangements relating hereto and will not seek
recourse or commence any action against any of the Directors, officers or
stockholders of the Company or any of the Directors, officers or stockholders of
any Affiliate, or any of their personal assets, for the performance or payment
of any obligation hereunder or thereunder. The foregoing shall also apply to any
future documents, agreements, understandings, arrangements and transactions
between the parties hereto with respect to the Performance Units granted
hereunder.

(m) Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

(n) Notices. Any notice that either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid or overnight courier, addressed as follows: if to the
Company, at its office at 122 Fifth Avenue, New York, NY 10011, Attn: Human
Resources, or at such other address as the Company by notice to the Participant
may designate in writing from time to time; and if to the Participant, at the
address shown below his or her signature on the Certificate, or at such other
address as the Participant by notice to the Company may designate in writing
from time to time. Notices shall be effective upon receipt.